DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021, 05/13/2021, and 07/24/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 11,004,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the “inverted T-shape” of the instant application is an alternative shape of the “two-sided staircase shape” of the conflicting patent.
17/234,774 (Instant Application)
US 11,004,948 (Patent)
1. A method for forming a three-dimensional (3D) memory device, comprising: 
13. A method for forming a three-dimensional (3D) memory device, comprising: 
1. forming a gate electrode having an inverted "T" shape above a substrate; 
13. forming a gate electrode having a two-sided staircase shape above a substrate; 
1. forming a continuous blocking layer on the gate electrode; 
13. forming a continuous blocking layer on the gate electrode; 
1. forming a continuous charge trapping layer on the blocking layer, wherein a first thickness of a first part of the charge trapping layer extending laterally is greater than a second thickness of a second part of the charge trapping layer extending vertically; 
13. forming a continuous charge trapping layer on the blocking layer, wherein a first thickness of a first part of the charge trapping layer extending laterally is greater than a second thickness of a second part of the charge trapping layer extending vertically; 
1. removing the second part of the charge trapping layer extending vertically to form a plurality of discrete charge trapping layers disposed at different levels on the blocking layer from the first part of the charge trapping layer extending laterally; 
13. removing the second part of the charge trapping layer extending vertically to form a plurality of discrete charge trapping layers disposed on the blocking layer from the first part of the charge trapping layer extending laterally, 
1. forming a continuous tunneling layer on the discrete charge trapping layers; and 
13. forming a continuous tunneling layer on the plurality of charge trapping layers; and 
1. forming a continuous channel layer on the tunneling layer.
13. forming a continuous channel layer on the tunneling layer.
2. depositing a gate electrode layer above the substrate; and patterning the gate electrode layer to have the inverted "T" shape.
14. depositing a gate electrode layer above the substrate; and patterning the gate electrode layer to have the two-sided staircase shape 
3. depositing a first gate electrode layer above the substrate; and depositing a second gate electrode layer on the first gate electrode layer, wherein a lateral dimension of the first gate electrode layer is greater than a lateral dimension of the second gate electrode layer.
15. subsequently depositing a plurality of gate electrode layers above the substrate, wherein a lateral dimension of each of the gate electrode layers is greater than a lateral dimension of the subsequently deposited gate electrode layer.  

4. wherein forming the continuous charge trapping layer comprises depositing the charge trapping layer on the blocking layer using chemical vapor deposition (CVD).
5 (dep. on 4). wherein the CVD comprises atomic layer deposition (ALD).
16. wherein forming the continuous charge trapping layer comprises depositing the charge trapping layer on the blocking layer using atomic layer deposition (ALD).

6. wherein removing the second part of the charge trapping layer comprises etching the charge trapping layer using wet etching until the second part of the charge trapping layer extending vertically is removed.
17. wherein removing the second part of the charge trapping layer comprises etching the charge trapping layer using wet etching until the second part of the charge trapping layer extending vertically is removed.
7. wherein a first thickness of a first part of the channel layer extending laterally is greater than a second thickness of a second part of channel layer extending vertically.
8 (dep. on 7). removing the second part of the channel layer extending vertically to form a plurality of discrete channel layers disposed at different levels on the tunneling layer, wherein each of the channel layers corresponds to a respective one of the charge trapping layers.

18. wherein a first thickness of a first part of the channel layer extending laterally is greater than a second thickness of a second part of channel layer extending vertically, the method further comprising removing the second part of the channel layer extending vertically to form a plurality of discrete channel layers disposed on the tunneling layer, wherein the plurality of discrete channel layers are formed corresponding to the stairs of the two-sided staircase shape of the gate electrode, respectively;
9 (dep. on 8). wherein forming the continuous channel layer comprises depositing the channel layer on the tunneling layer using CVD.
10. (dep. on 9). wherein forming the continuous channel layer comprises depositing the channel layer on the tunneling layer using ALD.
19 (dep. on 18). wherein forming the continuous channel layer comprises depositing the channel layer on the tunneling layer using ALD.
11 (dep. on 8). wherein removing the second part of the channel layer comprises etching the channel layer using wet etching until the second part of the channel layer extending vertically is removed.
20 (dep. on 18). wherein removing the second part of the channel layer comprises etching the channel layer using wet etching until the second part of the channel layer extending vertically is removed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/MONICA D HARRISON/               Primary Examiner, Art Unit 2815